20-35769-cgm        Doc 113-1 Filed 10/20/20 Entered 10/20/20 18:19:19   Exhibit A -
                     Proposed Amended Scheduling Order Pg 1 of 3



                                       Exhibit A

                           Proposed Amended Scheduling Order




AFDOCS/22996926.1
20-35769-cgm        Doc 113-1 Filed 10/20/20 Entered 10/20/20 18:19:19                 Exhibit A -
                     Proposed Amended Scheduling Order Pg 2 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
In re:                                           :
                                                      Chapter 11
                                                 :
NTS W. USA CORP., A DELAWARE                     :
                                                      Case No. 20-35769 (CGM)
CORPORATION,                                     :
                                                 :
                       Debtor.                   :
                                                 :

    AMENDED SCHEDULING ORDER SETTING PLAN CONFIRMATION HEARING
                      AND RELATED DEADLINES

         Based upon the Stipulation to Amend Scheduling Order Setting Plan Confirmation

  Hearing and Related Deadlines (the “Stipulation”) executed by and between the Debtor; the

  Office of United States Trustee; and the Subchapter V trustee in this matter, and for good

  cause apparent,

         IT IS HEREBY ORDERED that

            1. The Stipulation is approved.
            2. The Scheduling Order Setting Plan Confirmation Hearing and Related Deadlines
               entered as Dkt. No. 99 is modified as set forth herein.
            3. The Court adjourns the hearing to consider confirmation of the Plan from
               November 4, 2020 at 11:00 a.m. to November 18, 2020 at 11:00 a.m.
               (prevailing Eastern time) in the United States Bankruptcy Court for the
               Southern District of New York. The status conference in this matter is also
               adjourned to November 18, 2020 at 11:00 a.m. and no appearances are required in
               this case on November 4, 2020.
            4. The Debtor shall file the Plan Supplement (as that term is defined in the Plan) on
               or before October 21, 2020.
            5. The Debtor shall file the Cure Schedule (as that term is defined in the Plan) on or
               before October 30, 2020.
            6. Any objections to confirmation of the Plan shall be filed with the Court and
               served on counsel to the Debtor by November 4, 2020.
            7. The deadline for Secured Creditors (if any) to make an election pursuant to
               Section 1111(b) of the Bankruptcy Code is November 4, 2020.




AFDOCS/22996926.1
20-35769-cgm        Doc 113-1 Filed 10/20/20 Entered 10/20/20 18:19:19               Exhibit A -
                     Proposed Amended Scheduling Order Pg 3 of 3



           8. Completed ballots voting for or against the Plan must be received by counsel for
              the Debtor on or before November 9, 2020 using the following address or e-mail
              address:
                                                Arent Fox LLP
                                           Attn: M. Douglas Flahaut
                                        555 W. Fifth Street, 48th Floor
                                           Los Angeles, CA 90013
                                        douglas.flahaut@arentfox.com


           9. The Debtor shall file with the Court a ballot summary report containing the vote
              tabulation along with a brief in support of confirmation of the Plan on or before
              November 11, 2020.


                                       END OF ORDER

                                              ###




AFDOCS/22996926.1
